          Case 3:19-cv-01905-JD Document 168-1 Filed 01/25/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
     UNILOC 2017 LLC,                                  Case No. 3:19-cv-01905-JD
11
                    Plaintiff,                         DECLARATION OF DOUG WINNARD
12                                                     IN SUPPORT OF DEFENDANT
            v.                                         APPLE INC.’S ADMINISTRATIVE
13                                                     MOTION FOR RELIEF FROM
     APPLE INC.,                                       PROTECTIVE ORDER
14
                    Defendant.                         JUDGE: Hon. James Donato
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF DOUG WINNARD                   i                               CASE NO. 3:19-cv-01905-JD
     IN SUPPORT OF APPLE’S ADMINISTRATIVE MOTION
     FOR RELIEF FROM PROTECTIVE ORDER
          Case 3:19-cv-01905-JD Document 168-1 Filed 01/25/21 Page 2 of 2



 1                                DECLARATION OF DOUG WINNARD
 2          I, Doug Winnard, hereby declare:
 3          1.      I am an attorney at Goldman Ismail Tomaselli Brennan & Baum LLP. I represent
 4 Apple Inc. (“Apple”) in these matters. Pursuant to Civil L.R. 79-5(e), I submit this declaration in

 5 support of Apple’s Administrative Motion for Relief from Protective Order.

 6          2.      I am over 18 years of age and competent to make this declaration. If called to testify
 7 as a witness in this matter, I could and would testify truthfully to each of the statements in this

 8 declaration.

 9          3.      In response to discovery requests in this case, Uniloc and third parties (Hewlett
10 Packard Enterprise and Fortress Investment Group (“Fortress”)) produced documents that it

11 designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to the

12 Protective Order entered in this case on September 10, 2020 (Dkt. No. 137).

13          4.      Apple and Intel Corporation (“Intel”) intend to file an amended complaint in Intel
14 Corp. v. Fortress Investment Group, et al., 3:19-cv-07651-EMC (N.D. Cal.) to which Apple and

15 Intel will attach documents designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

16 ONLY” as referenced above.

17          5.      Apple seeks limited relief from the protective order in the instant action to file these
18 documents under seal.

19          6.      I contacted counsel for Uniloc and Fortress, James J. Foster on January 21, 2021, via
20 e-mail and again on January 22, 2021, via e-email to request agreement to Apple’s disclosure of the

21 confidential information. On January 22, 2021, Mr. Foster responded via e-mail and objected to

22 Apple’s request.

23

24          I declare under penalty of perjury that the foregoing is true and correct. Executed on January
25 25, 2021, in Winnetka, Illinois.

26
                                                           /s/ Doug Winnard
27
                                                           Doug Winnard (CA Bar No. 275420)
28
     DECLARATION OF DOUG WINNARD                       1                               CASE NO. 3:19-cv-01905-JD
     IN SUPPORT OF APPLE’S ADMINISTRATIVE MOTION
     FOR RELIEF FROM PROTECTIVE ORDER
